
	
		I
		111th CONGRESS
		1st Session
		H. R. 1870
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. McGovern (for
			 himself, Mr. Markey of Massachusetts,
			 Mr. Bilbray,
			 Mr. Grijalva,
			 Mr. Sires,
			 Mr. Nadler of New York,
			 Mr. McMahon,
			 Mr. Abercrombie,
			 Mr. Gene Green of Texas,
			 Mr. Wu, Ms. Bordallo, Mr.
			 Daniel E. Lungren of California, Mr.
			 Garrett of New Jersey, Mr.
			 Gonzalez, and Mr. Lewis of
			 Georgia) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for relief to surviving spouses and children.
	
	
		1.Relief for surviving
			 spouses
			(a)In
			 generalThe second sentence of section 201(b)(2)(A)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i)) is amended by
			 inserting (or, if married for less than 2 years at the time of the
			 citizen’s death, an alien who proves by a preponderance of the evidence that
			 the marriage was entered into in good faith and not solely for the purpose of
			 obtaining an immigration benefit) after for at least 2 years at
			 the time of the citizen’s death.
			(b)Applicability
				(1)In
			 generalThe amendment made by subsection (a) shall apply to all
			 applications and petitions relating to immediate relative status under section
			 201(b)(2)(A)(i) of the Immigration and Nationality Act pending on or after the
			 date of the enactment of this Act.
				(2)Transition
			 cases
					(A)In
			 generalIn the case of an alien described in subparagraph (B) who
			 seeks immediate relative status pursuant to the amendment made by subsection
			 (a), the alien shall have until the date that is 2 years after the date of the
			 enactment of this Act to file a petition under section 204(a)(1)(A)(ii) of the
			 Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)(ii)), notwithstanding
			 any other provision of law.
					(B)Aliens
			 describedAn alien is
			 described in this subparagraph if—
						(i)the
			 alien’s United States citizen spouse died before the date of the enactment of
			 this Act;
						(ii)the
			 alien and the citizen spouse were married for less than 2 years at the time of
			 the citizen spouse’s death; and
						(iii)the alien has
			 not remarried.
						
